 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY ANDRE SHARP,                             No. 1:20-cv-00139-DAD-JDP (HC)
12                      Petitioner,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   CRAIG KOENIG, Warden,                            PETITIONER’S MOTIONS FOR A
                                                      TEMPORARY RESTRAINING ORDER
15                      Respondent.
                                                      (Doc. Nos. 6, 14, 16)
16

17

18          Petitioner Anthony Andre Sharp is a state prisoner proceeding pro se and in forma

19   pauperis with a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302. On February 14, 2020, petitioner’s case was administratively closed after the magistrate

22   judge determined that the instant petition should be treated as a motion to amend in a related case.

23   (Doc. No. 12 at 2.)

24          Now before the court are petitioner’s two motions for a temporary restraining order,

25   seeking a stay of his state-ordered restitution payments. (Doc. Nos. 6, 14.) On February 25,

26   2020, the assigned magistrate judge issued findings and recommendations, recommending that

27   both of petitioner’s motions be denied. (Doc. No. 16.) The findings and recommendations were

28   served on petitioner and contained notice that any objections thereto were to be filed within
                                                      1
 1   fourteen (14) days of service. (Id. at 3.) No objections have been filed, and the time in which to

 2   do so has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 4   de novo review of case. The court concludes that the findings and recommendations are

 5   supported by the record and proper analysis.

 6          Accordingly:

 7          1.      The findings and recommendations issued on February 25, 2020 (Doc. No. 16) are

 8                  adopted in full;

 9          2.      Petitioner’s motions for a temporary restraining order (Doc. Nos. 6, 14) are denied;

10                  and

11          3.      No further orders will issue in this closed case. (See Doc. Nos. 12 and 13.)

12   IT IS SO ORDERED.
13
        Dated:     April 14, 2020
14                                                        UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
